Citation Nr: 0706423	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-20 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of right lateral meniscectomy.

2.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an effective date earlier than January 28, 
2002, for the award of service connection for degenerative 
joint disease of the right knee.

4.  Entitlement to an effective date earlier than January 28, 
2002, for the award of service connection for tear of the 
left medial meniscus with mild arthritis and effusion as 
being secondary to the service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Postoperative residuals of right lateral meniscectomy are 
manifested by no more than severe laxity.

2.  Degenerative joint disease of the right knee is 
manifested by no more than mild limitation of motion.

3.  In a statement from the veteran, received on January 28, 
2002, seeking an increased rating for the service-connected 
right knee, the RO inferred a claim for entitlement to 
service connection for arthritis of the right knee.

4.  In a March 1995 rating decision, the RO denied reopening 
the claim for service connection for a left knee disorder as 
being secondary to the service-connected right knee disorder.  
The veteran was notified of the decision along with his 
appeal rights and did not appeal the decision.

5.  The next time the veteran submitted an application to 
reopen the claim for service connection for a left knee 
disorder as being secondary to the service-connected right 
knee disorder was on January 28, 2002.

6.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for a left knee 
disorder between March 1995 and January 2002.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for postoperative residuals of right lateral meniscectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for an initial evaluation in excess of 
10 percent for degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 5010, 
5260 (2006).

3.  The criteria for an effective date earlier than January 
28, 2002, for the award of a service connection for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§  5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.400 (2006).

4.  The criteria for an effective date earlier than January 
28, 2002, for the award of service connection for tear of the 
left medial meniscus with mild arthritis and effusion have 
not been met.  38 U.S.C.A. §§  5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a July 2002 letter, which was issued before initial 
consideration of the claims on appeal.  Initially, it must be 
noted that the claims for an earlier effective date are 
"downstream issues" from the claims for increase and 
secondary service connection for the left knee disorder.  In 
this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and raises a new issue 
following the issuance of the rating decision, here, claims 
for an earlier effective date, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  VA issued a statement of the case related to the claim 
for entitlement to an earlier effective date for the award of 
service connection for degenerative joint disease of the 
right knee in March 2004 and a statement of the case related 
to the claim for entitlement to an earlier effective date for 
the award of service connection for the left knee disorder in 
March 2005.  In those statements of the case, VA provided the 
veteran with the regulation that addresses the assignment of 
effective dates.  Therefore, the veteran has been properly 
informed of the evidence necessary to substantiate his claims 
for an earlier effective date.

The July 2002 letter failed to inform the veteran of the 
evidence necessary to substantiate a claim for increase; 
however, the veteran has not been prejudiced because it is 
clear that he has actual knowledge of the type of evidence 
needed in such a claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  For example, he is arguing that he warrants 
increased compensation for his right knee because it is worse 
than the current evaluations contemplate.  VA also informed 
the veteran that it would try to help him get evidence to 
support his claim, such as medical records, employment 
records, and records from other federal agencies.  It noted 
that the veteran would need to provide it with enough 
information about this evidence so that it could obtain it.  
Finally, it told him that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him.  

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The veteran has not received a letter 
which provides him with the above information; however, he 
has not been prejudiced by this.  See Bernard, 4 Vet. App. 
384.  First, the three elements associated with veteran 
status, existence of a disability, and a relationship between 
the current disability and service are not in dispute in this 
appeal.  Second, the veteran is contesting the degree of 
disability for his service-connected disabilities, which 
means he is aware that a disability evaluation is assigned 
based upon the severity of his disability.  Third, he is also 
contesting the effective date assigned for the award of 
service connection for both degenerative joint disease of the 
right knee and the left knee disorder, which means he is 
aware that an effective date is assigned when service 
connection is awarded.  In sum, the veteran has actual 
knowledge of those elements that are in dispute.

In connection with the duty to assist, VA has obtained VA 
treatment records identified by the veteran and provided him 
with an examination in connection with his claims for 
increase.  VA did not provide him with an examination in 
connection with his claims for an earlier effective date, but 
these issues do not meet the statutory or regulatory 
requirements for entitlement to an examination.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2006).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Ratings

At the February 2005 RO hearing, the veteran testified his 
right knee was impacting his work.  He stated that his right 
knee would constantly give out on him.  He described having 
swelling and weakness in the knee.  He noted he had been told 
that his knee was so far gone he would need a knee 
replacement in the near future.  

At the time the veteran filed his claim for increase in 
January 2002, he was in receipt of a 30 percent evaluation 
for postoperative residuals of right lateral meniscectomy.  
During the appeal period, the RO awarded him a separate 
10 percent evaluation for x-ray evidence of arthritis and 
limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).  Thus, the veteran is now service connected for right 
knee impairment based upon instability and limitation of 
motion.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for 
degenerative joint disease of the right knee.  This matter is 
distinguished from the claim for increase for the right knee 
based upon instability, where service connection was awarded 
in the past.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Right knee instability

The service-connected postoperative residuals of right 
lateral meniscectomy are evaluated under Diagnostic Code 
5257.  Under that Diagnostic Code, it states that impairment 
of the knee other than ankylosis, as measured by the degree 
of recurrent subluxation or lateral instability, warrants a 
10 percent evaluation when the disability is slight, 
20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent based upon lateral 
instability or subluxation.  The veteran is at the maximum 
evaluation for instability of the knee and cannot receive a 
higher evaluation under Diagnostic Code 5257.  In order to 
warrant an evaluation in excess of 30 percent, he would need 
to have ankylosis of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2006).  No medical professional has 
stated that the veteran has ankylosis of the right knee.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524, 528 (1999) quoting DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 86 (28th ed. 1994).  Instability of the knee 
cannot equate immobility, and, therefore, evaluating the 
veteran's knee by analogy under that Diagnostic Code would 
not be appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256.  An evaluation under Diagnostic Code 5262 would not be 
appropriate, as the veteran does not have an impairment of 
the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2006).

The Board notes the application of DeLuca to the evaluation 
of the veteran's service-connected disability under 
Diagnostic Code 5257 is not appropriate, as that Diagnostic 
Code does not contemplate limitation of motion, and thus 
could not serve as a basis to the grant of an increased 
evaluation.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(holding that Diagnostic Code 5257 is not predicated on loss 
of range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable to a disability rated under that Diagnostic 
Code).  The Board finds no basis to grant an evaluation in 
excess of 30 percent for the service-connected right knee 
based upon instability.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006).  The overall disability picture with 
respect to the service-connected postoperative residuals of 
right lateral meniscectomy does not show any significant 
impairment beyond that contemplated in the 30 percent rating.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 
30 percent evaluation for his knee impairment based upon 
lateral instability and/or subluxation, the objective 
clinical findings do not establish a basis for a higher 
evaluation based upon instability.  The RO has awarded him a 
separate 10 percent evaluation based upon the presence of 
arthritis in the right knee and limitation of motion.  A 
higher evaluation based upon instability is not available.  
The benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Right knee arthritis

The veteran's service-connected painful motion of the right 
knee with traumatic arthritis is rated under Diagnostic Code 
5010-5260.  Under that Diagnostic Code, it states that 
degenerative arthritis be established by x-ray findings will 
be rated on the basis of limitation of motion.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010 (2006).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; and flexion limited 
to 30 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.  The veteran 
has not shown any limitation of extension in that his 
extension has consistently been 0 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  He has limitation of flexion, 
but it has been, at worst, to 90 degrees, which would not 
warrant a 10 percent evaluation under Diagnostic Code 5260.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, an 
evaluation in excess of 10 percent based upon actual 
limitation of motion would not be warranted.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
has complained of pain, which has been substantiated by 
medical professionals when he has been examined, and which 
pain is contemplated by the 10 percent evaluation.  Examiners 
have noted that the veteran has fatigability and pain.  For 
example, in the January 2004 VA examination report, the 
examiner stated that the knee was fatigued and painful with 
squatting.  However, the veteran was able to flex to 
120 degrees and there was no effusion or joint line 
tenderness.  In February 2005, the examiner noted there was 
no effusion, no tenderness over the patella, and no joint 
line tenderness.  Flexion was to 110 degrees, at which time 
discomfort was shown.  The examiner noted there was no 
further limitation with repetitive use.  

In order to warrant an evaluation in excess of 10 percent 
based upon limitation of motion there must be the actual or 
functional equivalent of limitation of flexion to 30 degrees 
or the actual or functional equivalent of limitation of 
extension to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  The veteran's range of motion, as stated 
above, has been, at worst, 0 to 90 degrees.  The 
preponderance of the evidence is against a finding that the 
right knee causes any more than mild functional impairment 
with respect to limitation of motion.

The Board notes that the veteran has complained of severe 
pain in connection with his right knee.  He has two, separate 
evaluations for his right knee, which combine to a 40 percent 
evaluation, which contemplate a severe knee disability.  

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The overall 
disability picture with respect to the service-connected 
degenerative joint disease of the right knee does not show 
any significant impairment beyond that contemplated in the 
10 percent rating assigned.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

For the reasons stated above, an evaluation in excess of 
10 percent is not warranted for painful motion of the right 
knee.  The preponderance of the evidence is against the 
veteran's claim, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  

III.  Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2006), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2006).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). 

A.  Right knee

As noted above, the RO has awarded service connection for 
degenerative joint disease of the right knee as of January 
28, 2002, based upon x-ray evidence of arthritis and 
limitation of motion.  This is a separate disability from the 
service-connected postoperative residuals of right lateral 
meniscectomy (which is evaluated based upon instability of 
the knee).  On that date, the veteran had submitted a claim 
arguing that he warranted increased compensation for the 
service-connected postoperative residuals of right lateral 
meniscectomy.  The veteran argues that his disability has 
been deteriorating for years and not just since January 2002.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than January 28, 2002, for the award 
of service connection for degenerative joint disease of the 
right knee.  The reasons follow.

VA law allows a veteran to receive separate disability 
ratings for the same service-connected disability as long as 
the symptomatology listed in the Diagnostic Code is not 
duplicative or overlapping.  See 38 C.F.R. § 4.14 (2006); see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Applying this law to knee disabilities, the Office of General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Code 5003 or 5010 and Diagnostic Code 5257 based 
on additional disability.  See VAOPGCPREC 23-97; see also 
VAOPGCPREC 9-98.  

In this case, the veteran has been service connected for 
postoperative residuals of right lateral meniscectomy since 
1969 under Diagnostic Code 5257.  While examiners have 
diagnosed the veteran with degenerative joint disease (a.k.a. 
arthritis) based upon x-ray evidence as early as 1988, none 
of them stated that such was a manifestation of the service-
connected disability or was otherwise due to service.  
Regardless, in the current appeal, the RO, on its own accord, 
decided that the diagnosis of degenerative joint disease of 
the right knee was part of the service-connected disability 
and awarded a separate 10 percent evaluation under Diagnostic 
Code 5010 (traumatic arthritis).  Essentially, the RO 
inferred from the veteran's January 28, 2002, claim for 
increased compensation that he was also seeking service 
connection for degenerative joint disease of the right knee 
and awarded him that benefit as of the date of the veteran's 
claim.  

Applying the law to the facts in this case, the Board finds 
the veteran is not entitled to an effective date earlier than 
January 28, 2002, for the award of service connection for 
degenerative joint disease of the right knee.  Prior to 
January 28, 2002, there is no competent evidence that 
degenerative joint disease of the right knee was attributable 
to service or the service-connected disability.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board is not 
permitted to base decisions on its own unsubstantiated 
medical conclusions).  The Office of General Counsel did not 
hold that just because the veteran is rated under 5257 and 
has arthritis in the same knee, that arthritis will be 
automatically conceded as part of the service-connected knee 
disability.  Rather, it indicated that such disabilities 
"may be" rated separately from instability.  See VAOPGCPREC 
23-97.  The statute and the regulation state that the 
effective date assigned for the award of service connection 
will be date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(ii); see also 38 U.S.C.A. § 
5110(a) (effective date will not be earlier than date of 
receipt of claim).  Here, while the diagnosis of degenerative 
joint disease was shown prior to the date of the veteran's 
claim (although, as noted above, no medical professional had 
attributed the diagnosis of arthritis to the service-
connected right knee), the date of claim is January 28, 2002, 
which is the "later" date and the controlling criteria 
under the factual circumstances of this case.  See id.; 38 
U.S.C.A. § 5110(a); see also Brannon v. West, 12 Vet. App. 
32, 35 (1998) ("The mere presence of the medical evidence 
does not establish an intent on the part of the [claimant] to 
seek . . . service connection. . . .").

The Board notes that the application of 38 C.F.R. § 3.157(b) 
would not be warranted in this case, as such regulation 
applies only to a distinct group of claims where service 
connection has already been established.  See LaLonde v. 
West, 12 Vet. App. 377, 382 (1999) (where appellant had not 
been granted service connection, mere receipt of medical 
records could not be construed as informal claim).  Here, 
service connection was established for postoperative 
residuals of right lateral meniscectomy and not degenerative 
joint disease of the right knee, and therefore diagnoses of 
arthritis in the right knee in VA treatment records were not 
claims for increase under 38 C.F.R. § 3.157(b).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than January 28, 2002, for the award of service 
connection for degenerative joint disease of the right knee.  
The benefit-of-the-doubt doctrine is not applicable to the 
claim.  See Gilbert, 1 Vet. App. at 55. 

B.  Left knee

The RO has awarded service connection for tear of the left 
medial meniscus with mild arthritis and effusion as being 
secondary to the service-connected right knee disorder as of 
January 28, 2002.  On that date, the veteran submitted a 
statement indicating he wanted compensation for his left knee 
as secondary to his right knee.  He argues that the effective 
date should go back to 1974, when the evidence showed he had 
damaged his left knee as a result of his right knee problems.

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than January 28, 
2002, for the award of service connection for left knee 
disorder is legally precluded.  The reasons follow.

The veteran had filed multiple claims for service connection 
for the left knee as being secondary to the service-connected 
right knee disorder, which were denied by the agency of 
original jurisdiction and the Board both on the basis that 
service connection was not warranted and that the veteran had 
not submitted new and material evidence.  The last denial by 
the Board was in a September 1993 decision, where the Board 
denied reopening the claim for service connection for a left 
knee disorder as being secondary to the service-connected 
right knee disorder.  The veteran filed a motion for 
reconsideration of the September 1993 decision, which the 
Board denied in April 1994.  The RO subsequently denied 
reopening the claim for service connection for a left knee 
disorder as being secondary to the right knee disorder in a 
March 1995 rating decision.  The veteran was notified of that 
denial that same month, along with his appellate rights, and 
he did not appeal the decision.  The Board and rating 
decisions are final, see 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2006), and the 
effective date for the award of service connection for a left 
knee disorder as being secondary to the service-connected 
right knee disorder cannot be prior to March 1995 in the 
absence of clear and unmistakable error.  

The next time the veteran submitted an application to reopen 
the claim for service connection for a left knee disorder was 
on January 28, 2002.  It was following this submission that 
VA reopened the claim and awarded service connection for tear 
of the left medial meniscus with mild arthritis and effusion 
as being secondary to the service-connected right knee 
disorder and assigned an effective date of January 28, 2002.

Applying the law to the facts of this case, there is no basis 
to grant an effective date prior to January 28, 2002, for the 
award of service connection for tear of the left medial 
meniscus with mild arthritis and effusion.  In fact, the 
Board concludes that an effective date prior to January 28, 
2002, is legally precluded.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen"); Sears v. Principi, 16 Vet. App. 244, 248 ("The 
Court thus holds that the effective-date statute, 38 U.S.C.A. 
§ 5110(a), is clear on its face with respect to granting an 
effective date for an award of VA periodic monetary benefits 
no earlier than the date that the claim for reopening was 
filed").

The Board has thoroughly reviewed the evidence of record 
between March 1995 and January 2002 to see if the veteran 
filed a claim, an informal claim, or expressed a written 
intent to file a claim for service connection for a left knee 
disorder and finds nothing in the record to support such a 
finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2006).  During that 
time period, the evidence in the claims file relates to 
education benefits, and the veteran made no mention of an 
intent to file a claim for service connection for a left knee 
disorder.  Id.  The Board notes that the application of 
38 C.F.R. § 3.157(b) would not be warranted in this case, as 
such regulation applies only to a distinct group of claims 
where service connection has already been established.  See 
LaLonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 30 percent for postoperative 
residuals of right lateral meniscectomy is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

An effective date earlier than January 28, 2002, for the 
award of service connection for degenerative joint disease of 
the right knee is denied.

An effective date earlier than January 28, 2002, for the 
award of service connection for tear of the left medial 
meniscus with mild arthritis and effusion is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


